Citation Nr: 1714957	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  08-33 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for neurocardiogenic syndrome and presyncope, to include as secondary to an anthrax vaccination.

2. Entitlement to service connection for obstructive sleep apnea, to include as secondary to neurocardiogenic syndrome and presyncope.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

Amanda Christensen, Counsel



INTRODUCTION

The Veteran had active service from December 1984 to April 1992.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

These issues were previously before the Board in February 2011, at which time the Board denied the application to reopen the claim for service connection for neurocardiogenic syndrome and presyncope and the claim for service connection for obstructive sleep apnea.  Thereafter, the Veteran appealed the Board's denial of his claims to the United States Court of Appeals for Veterans Claims (Court).  

In January 2012, the Court issued an order that granted a Joint Motion for Partial Remand (JMR) filed by counsel for both parties, vacated the Board's February 2011 decision with respect to the issues of whether new and material evidence had been received to reopen a claim for service connection for neurocardiogenic syndrome and presyncope, and entitlement to service connection for obstructive sleep apnea, and remanded those matters to the Board for action in compliance with the JMR.

In August 2012, the Board found that new and material evidence had been received to reopen a claim for service connection for neurocardiogenic syndrome and presyncope.  The Board remanded the underlying claim for service connection for neurocardiogenic syndrome and syncope and the claim for service connection for obstructive sleep apnea.

In September 2013, the Board denied the Veteran's claims for entitlement to service connection for neurocardiogenic syndrome and presyncope and for obstructive sleep apnea.  The Veteran appealed, and in a November 2014 Memorandum Decision, the Court vacated the September 2013 Board decision and remanded the case in accordance with the Memorandum Decision.

In July 2015, the Board remanded the claim for initial consideration of new evidence by the Agency of Original Jurisdiction (AOJ).  The claim has since been returned to the Board for further appellate action.  The AOJ issued a supplemental statement of the case in February 2017, and thus Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In its November 2014 decision, the Court found that the Board did not provide an adequate statement of reasons or bases for its September 2013 decision as it did not discuss whether the Food and Drug Administration (FDA) report cited by the Veteran suggests a link between anthrax vaccinations and syncope.  

The Board notes that the Veteran did not provide a copy of the FDA report, only a website address (http://www.anthrax.mil/documents/965VAERSvol225.pdf) to the internet page where the report could be located.  Although the record would indicate that the report was previously available at that website address, the Board is unable to currently access the report via that website address.  On remand, the Veteran should be asked to provide a copy of the report.

Subsequent to the Court's remand, the Veteran also submitted two additional medical journal article abstracts that he argues supports his contention that his current disability is related to the anthrax vaccination he received in service.

Specifically, the Veteran submitted the abstract of an article titled "A study of Gulf War veterans with a possible deployment-related syndrome" that discusses that a study was unable to identify a single clinically based neurological syndrome in Gulf War veterans.  The article concluded that no deployment-related exposure appeared to explain the pattern of symptoms but suggested that comorbidities and possibly multiple vaccines are important contributors.  He also submitted an abstract from a second medical journal article that concluded that autonomic symptoms are associated with objective, predominately cholinergic autonomic deficits in Gulf War veterans.

The Board finds that a new VA opinion should be obtained that considers all of the medical journal articles submitted by the Veteran.  Although a VA examination was conducted in January 2013 and an etiology opinion obtained, that examiner did not have the benefit of reviewing the FDA report or the two article abstracts recently submitted by the Veteran.

With regards to the sleep apnea claim, the Veteran asserts that this disorder is related to his neurocardiogenic condition.  Thus, the Veteran's claim for entitlement to service connection for sleep apnea, to include as secondary to the claimed neurocardiogenic disorder, is inextricably intertwined with the issue of entitlement to service connection for neurocardiogenic syndrome and presyncope discussed above.  Therefore, the issue is also remanded.  See Henderson v. West, 12 Vet. App. 11, 20 (1998).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide a copy of the FDA report he has cited, identified by his representative as Review of VAERS Anthrax Vaccine Reports Received Through 8/15/05, and Adverse Event Reports Submitted to Docket No. 1980N-0208.

2. After receiving the a copy of the FDA report from the Veteran or another source or waiting a sufficient amount of time for a response from the Veteran, obtain an addendum VA opinion from the examiner who performed the January 2013 VA heart conditions examination, or if not available, another suitably qualified examiner.  A new VA examination is not required unless the VA examiner determines one is necessary.  

The examiner should opine whether the Veteran's neurocardiogenic syndrome and presyncope are at least as likely as not related to his service, to include any reported vaccinations received during service in preparation of deployment, including the anthrax vaccine.  The examiner should specifically discuss the FDA report and medical journal abstracts submitted by the Veteran.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




